                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 3/3/2020
 -------------------------------------------------------------- X
  EDWIN ZAYAS, INDIVIDUALLY AND ON :
  BEHALF OF ALL OTHERS SIMILARLY                                :
  SITUATED,                                                     :
                                                                :   19-CV-10348 (VEC)
                                              Plaintiff,        :
                                                                :        ORDER
                            -against-                           :
                                                                :
  GRAMERCY FIRST AVENUE LLC and                                 :
  LUCKY CHICKEN, CORP.,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 9, 2019, Defendant moved to dismiss Plaintiff’s Complaint

(Dkt. 9);

        WHEREAS on January 6, 2020, the Court ordered Plaintiff to file an amended complaint

or an opposition to Defendant’s motion to dismiss (Dkt. 10);

        WHEREAS on January 21, 2020, Plaintiff filed an Amended Complaint (Dkt. 11);

        WHEREAS an initial pretrial conference in this matter is scheduled for March 6, 2020 at

10:00 a.m. (see Dkt. 7);

        WHEREAS the parties have requested a referral to the Magistrate Judge for a settlement

conference (Dkt. 13);

        IT IS HEREBY ORDERED:

                 1. Defendant’s motion to dismiss is DENIED as moot.

                 2. The initial pretrial conference scheduled for March 6, 2020 is adjourned sine

                      die.
            3. The parties are ordered to notify the Court within one week of the settlement

                conference whether the parties were able to settle this dispute.

     The Clerk of Court is directed to close the open motion at docket entry 9.



SO ORDERED.
                                                  _________________________________
Date: March 3, 2020                                     VALERIE CAPRONI
      New York, New York                              United States District Judge




                                              2
